Luke, J.
The plaintiff sued the Davis-Fiseher Sanitarium Company, a corporation, and Dr. E. C. Davis, and alleged substantially: that the Davis-Fiseher Sanitarium Company is a private sanitarium run for the purpose of administering to the sick and afflicted for hire; that Dr. E. C. Davis is a practicing physician and is president of the sanitarium; that on July 30, 1921, one Mrs. Lovvorn was a patient in the hospital and was operated on by Dr. Davis; that after the operation Dr. Davis stated that his patient was in need of blood transfusion; that upon its being *710known to her that Dr. Davis had stated that it would be necessary to make transfusion of blood for his patient Mrs. Lovvorn, she (Mrs. Jeter) offered her services and proposed that the blood be taken from her; that after a test of her blood was made and .while her husband was away (he also having offered his blood for the transfusion), the doctors and nurses of the sanitarium placed her on the operating table, telling her that the taking of the blood from her arm would not amount to more than a pin scratch, and that the blood would be taken with a needle and she would scarcely know it; that she told the doctors and nurses not to cut her arm, but to take the blood with a needle only; that without her knowledge' the doctors and nurses made an incision in her arm, and with forceps and with their bare fingers pulled up a vein and took the necessary blood for the transfusion from a vein; that the incision was sewed up by the doctors of the sanitarium and she was put to bed in the hospital; that she did not know that there was an incision made in her arm until after the doctors had quit taking the blood and were sewing her arm up; that on account of the treatment she received at said sanitarium by said doctors and nurses, she has been unable to use her arm and it has become stiff and her health has been almost ruined; that she has lost weight, suffered pain, and is unable to attend to' her ordinary household duties; that the said sanitarium, through and by its agents and employees and the said Dr. Davis, mistreated, maltreated, and unlawfully abused, injured, and damaged her by the said acts; that they wilfully committed a tort on her by cutting her arm over her objection and without her knowledge and consent; that they perpetrated a fraud on her; that they deceived her by telling her that they would not cut her arm, and by telling her that the operation would not amount to anything harmful; that the doctors and nurses most grossly neglected and maltreated her after her arm had been unlawfully cut and abused by them; that they all knew the condition she was in, and wilfully and without cause or reason failed and refused to treat her or dress her arm, and that said sanitarium and Dr. Davis were guilty of the grossest carelessness and negligence in not treating her while she was in the sanitarium; that both the sanitarium and Dr. Davis were careless and negligent and wilful in deceiving her by telling her they would treat her and dress her *711arm, and in thereafter failing and refusing to do so; that they committed the said unlawful act in a most unskilful and unscientific manner, etc. Damages were laid at $30,000. The Davis-Fischer Sanitarium filed a general and special demurrer to the petition. The court sustained the general demurrer of the Davis-Fischer Sanitarium, and, as to it, dismissed the suit. It is upon this judgment that error is assigned.
It was not error to sustain the general demurrer as to the Davis-Fischer Sanitarium Company. The petition clearly shows that there is no liability upon the part of the sanitarium. The plaintiff volunteered her services, not to the sanitarium, but to a patient who was being treated at the sanitarium, and to the doctor treating the patient. It is not alleged that.it was a part of the duty of the sanitarium to furnish the plaintiff’s blood to the patient or to the doctor. The acts complained, of are the acts of a physician, and' not of the hospital of which the plaintiff’s friend was a patient. There is nothing alleged that shows that the sanitarium is responsible to the plaintiff for her pain and her suffering. It is not alleged that the sanitarium employed the specific services of any person to- take the blood which she volunteered to' give to her friend from her arm. The declaration shows that if there be any liability, it is liability of the physician and not of the sanitarium.

Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.